 1
 2
                                                                        FILED IN THE
 3                                                                  U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON


 4                                                             Feb 26, 2019
 5                                                                 SEAN F. MCAVOY, CLERK



 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 DAVID POISSON, a single individual,
10          Plaintiff,                            No. 2:18-cv-00172-SAB
11              v.
12 UNITED PARCEL SERVICE, INC., an
13 Ohio Corporation; SIGNATURE FLIGHT             ORDER DISMISSING
14 SUPPORT CORPORATION, a Delaware                DEFENDANT SIGNATURE
15 Corporation,                                   FLIGHT SUPPORT
16              Defendants.                       CORPORATION
17
18
19        Before the Court is the parties’ Stipulation For Dismissal Of Signature Flight
20 Support Corporation, ECF No. 24. Plaintiff and Defendant Signature Flight
21 Support Corporation stipulate that all claims against Signature Flight Support
22 Corporation be dismissed with prejudice and without fees or costs to any party.
23        Accordingly, IT IS HEREBY ORDERED:
24        1. The Court accepts the parties’ Stipulation For Dismissal Of Signature
25 Flight Support Corporation, ECF No. 24.
26 //
27 //
28 //
        ORDER DISMISSING DEFENDANT SIGNATURE FLIGHT SUPPORT
        CORPORATION ~ 1
 1        2. Defendant Signature Flight Support Corporation is dismissed from the
 2 above-captioned case with prejudice and without fees or costs to any party.
 3        IT IS SO ORDERED. The District Court Executive is hereby directed to
 4 file this Order and provide copies to counsel.
 5        DATED this 26th day of February 2019.
 6
 7
 8
 9
10
11
12
13                                              Stanley A. Bastian
                                             United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ORDER DISMISSING DEFENDANT SIGNATURE FLIGHT SUPPORT
      CORPORATION ~ 2
